Title: To James Madison from John Everingham, [ca. 1 March 1816]
From: Everingham, John
To: Madison, James


                    
                        [ca. 1 March 1816]
                    
                    The Petition of John Everingham, of the City of Charleston in the District aforesaid—Respectfully Sheweth;
                    That during the Session of the District Court of the United States for the District aforesaid in December last, a Judgment was obtained against your petitioner on a Bond in the penal sum of five thousand Dollars, given for the Privateer Schooner Lovely Cordelia. That your Petitioner was only a Security on the said Bond & had entered into the same merely by the entreaties of his friends, he being totally unacquainted at that time with the Captain or Officers of the said Privateer; Your Petitioner begs leave to state to your Excellency the peculiar hardship of his case in order that your Petitioner might obtain a pardon of the said forfeiture. That the said Schooner Lovely Cordelia arrived in the port of Charleston in the District aforesaid on the 27th. day of October 1813 from a Cruize. That shortly after her arrival she was seized by the Officers of the Customs for having on board certain persons of Colour in violation of the Act of Congress prohibiting the Slave trade. On being libelled in the Court of Admiralty, Application was made by Peter Sicard to have the said Schooner appraised and bonded and delivered to up to him. That the said Application was granted and the Schooner Bonded for the sum of $2500: & then delivered up to the Claimant. That your Petitioner unfortunately became one of the Securities to the said Bond. That the said Schooner was afterwards condemned as forfeited & there being no other person, than your Petitioner, who was Solvent, on the Bond, your Petitioner has had to pay the amount thereof & has never received any thing yet to reimburse him for the same and never expects it as all the parties are insolvent. That at the time of the said condemnation, nothing was said of any other Violation of the Laws of the Government, & your Petitioner supposed that this would be the whole loss he would have sustained by his imprudence in entering into Bonds for the said Schooner. But to his astonishment on the 19th. April 1815 a Bail Writ was issued against your Petitioner on the Bond given at the Custom House when the said Privateer received her Commission & he was arrested and compelled to give Bail in the sum of $5000. That on making enquiry respecting this Suit your petitioner ascertained that one of the Seamen by the name of John Conklin, formerly belonging to the said Privateer, had come forward & lodged information that on the 27 October 1813 a certain quantity of Dry Goods had been landed from the said Schooner without a permit in violation of the Collection Law. That for this violation of the laws the Bond had been sued & your petitioner arrested. That the Affidavit attached to the Writ & made by the said John Conklin was dated the 18 April

1815 the same day when the Writ was issued, nearly eighteen Months after the Offence was said to have been committed. That at the time the said suit was commenced the Captain and most of the Officers of the said Privateer were dead or beyond the reach of your Petitioner & thereby as he was totally ignorant of all the circumstances or the Affairs of the Schooner he was prevented from making any defence. That accordingly when the cause was called in Court Your Petitioner being possessed of no information to ground a defence on suffered Judgment to pass against him without any dispute. That the only Witness examined by the United States to prove that the Goods were were landed, was the said John Conklin on whose testimony the Jury found their Verdict. Your Petitioner respectfully begs leave to bring to the View of your Excellency the peculiar situation in which he was placed at this trial. A Suit commenced Eighteen months after the violation of the Laws was said to have taken place. The Captain of the Vessel dead and the rest of the Officers and Crew either dead or beyond the controul of your Petitioner. Without any Knowledge of the circumstance and without the means of acquiring any information whether the alledged violation was correct or not, only a Security on a Bond, without any interest that could be derived to him from the Vessel or her Cruizes, he came into Court and could not say any thing in his defence. The Bond he had signed, & he had no means of disproving what had been asserted.
                    Your Petitioner begs leave further to state that during his residence in this State he has always endeavoured to support the Laws of the Government & has never been known to have violated them. That during his Transactions for many Years with the Custom House, he has always been punctual in the payment of his Bonds. That he has paid in his own right very considerable amounts for duties to the Government and has never been deficient. That he has also paid large sums for duties on account of being Security for others, many of whom have never been able to reimburse him for the same. That in this particular instance he has already paid the appraised value of the Schooner Lovely Cordelia, & that if the amount of this Bond is likewise demanded, he will have to pay it himself as there is no person on the Bond that is worth One Cent, the Parties being entirely insolvent.
                    Your Petitioner therefore prays your Excellency would be pleased to take his case in consideration and to grant him a pardon for the forfeiture of the said Bond. And your Petitioner will ever pray &c
                    
                        
                            John Everingham
                        
                    
                